Citation Nr: 1426969	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was initially before the Board in December 2010, when a separate claim for an increased rating for posttraumatic stress disorder was granted.  The claim for TDIU was remanded for proper consideration as per Rice v. Shinseki, 22 Vet. App. 447 (2009) that held, in pertinent part, that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The RO issued a supplemental statement of the case in November 2011, wherein it addressed the TDIU issue. 

In May 2012, the Board remanded the Veteran's TDIU claim to the RO for additional development.  The requested development has been completed and the case is before the Board for appellate consideration. 

In addition, a review the record discloses that the RO issued a decision letter in September 2013, wherein it reduced the Veteran's benefits because he had received drill pay for Fiscal Year 2009.  Later that month, the RO received the Veteran's Notice of Disagreement (NOD) with the RO's decision.  The RO has not issued a Statement of the Case (SOC) that addresses the issue of the propriety of offset of disability compensation benefits due to receipt of military drill pay for Fiscal Year 2009, which normally trigger a remand for such development.  See 38 C.F.R. §§ 19.26, 19.29 (2013) and Manlincon v. West, 12 Vet. App. 238 (1999).  However, in a letter dated in October 2013, the AOJ responded that it had received the Veteran's NOD, that his claim would undergo additional, and that an SOC would be issued to him if a favorable decision could not be made.  Thus, as the AOJ is clearly on notice of the Veteran's NOD and taking the proper steps to issue him a SOC, if necessary, no useful purpose would be served in Remanding the matter.  The AOJ has already started to take the action that would be order in a Remand.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for post-traumatic stress disorder (rated as 50 percent disabling) and sinusitis (rated as 10 percent disabling); and,  his combined service-connected rating is 60 percent. 

2.  The Veteran's service-connected disabilities alone are not of such severity to preclude him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via post-adjudication letters, issued in July and October 2010 of the criteria for establishing entitlement to TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines an effective date if TDIU is awarded.  This accordingly addressed all notice elements.  Nothing more was required.

Although the Veteran was not provided complete notice until after adjudication of the underlying increased rating claim for PTSD in February 2008, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO readjudicated the claim in subsequent Supplemental Statements of the Case based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by an adjudication of the claim).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim of entitlement to TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra.  The RO has associated relevant VA treatment and examination records, to include those, dated from June 2010 to April 2012, uploaded to the Veteran's Virtual VA electronic claims file.  In addition, private treatment records, as well as records from the Social Security Administration (SSA) have been associated with the record.  In April and May 2011, VA examined the Veteran to determine the effect, if any, that his service-connected PTSD and sinusitis had on his ability to obtain substantially gainful employment.  Copies of these examination reports have been associated with the claims files.  (See April and May 2011 General Medical, PTSD and ear, nose and sinus (ENT) examination reports).  

Finally, in May 2012, the Board remanded the Veteran's claim for additional substantive and procedural development.  Specifically, and with regards to substantive development, the Board requested that the RO obtain the Veteran's SSA records and VA treatment reports, dated from November 2009 to the present, from the Mountain Home, Tennessee VA Medical Center (VAMC).  In July 2012, VA received the Veteran's SSA records and treatment records from the above-cited VAMC, dated from September 2011 to April 2012, which have been uploaded to the Veteran's Virtual VA electronic claim file.  Regarding procedural development, the Board requested that an adjudication of the Veteran's TDIU claim must include a determination as to whether referral of the claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration was warranted.  The RO completed this action in a December 2012 Supplemental SOC (SSOC).  

The Board is now satisfied there was substantial compliance with its May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

II.  Analysis

The Veteran seeks entitlement to TDIU.  He contends that his service-connected disabilities, primarily his PTSD, preclude him from maintaining substantially gainful employment. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), but is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

VA received the Veteran's formal claim for TDIU, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in July 2010.  The Veteran reported that he was unable to work because of two (2) compressed discs in his neck and lower back.  He related that he was last employed by the United States Army in 2004.  He related that he had left his previous employment because of his "disability."  He reported that he expected to receive SSA disability benefits.  The Veteran indicated that he had completed one (1) year of college.  

In August and December 2010, VA received additional VA Form 21-8940s from the Veteran.  The Veteran indicated that he was unable to secure or follow any substantially gainful occupation due to lip cancer, chronic obstructive pulmonary disease (COPD), neck disorder, PTSD, and lower back disorder.  He related that he had last worked in August 2009, and that he became too disabled to work in mid-December 2005.  

The Veteran is service-connected for PTSD (rated as 50 percent disabling), and sinusitis (rated as 10 percent disabling).  His overall combined rating is 60 percent.  Thus, because the Veteran has two (2) service-connected disabilities, one of which is rated as 50 percent disabling, and a combined rating of 60 percent, the percentage criteria established under 38 C.F.R. § 4.16(a) have not been met because his total disability rating is not 70 percent or greater.  See 38 C.F.R. § 4.25.  The Veteran thereby fails to meet the applicable percentage standards. 

The Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, in order to determine whether extraschedular consideration is warranted.  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected PTSD and sinusitis preclude more than marginal employment.  Evidence against the claim includes, in part, April and May 2011 VA General Medical (April 2011), PTSD and ENT (May 2011) examination reports.  

When examined by VA in April 2011, the examining physician noted that the Veteran had left his previously employment as a mechanic two (2) to five (5) years earlier because of alcohol abuse and to care for his father.  The VA examiner concluded that the Veteran's degenerative joint disease of the knees and spine would affect his previous employment as a mechanic because they would cause him to be assigned different duties due to decreased mobility,  problems with lifting and carrying items, and pain. 

VA examined the Veteran in May 2011 to determine whether his service-connected PTSD and sinusitis preclude the Veteran from maintaining substantially gainful employment.  The VA psychologist noted that she had reviewed the Veteran's entire medical record prior to her examination.  The VA psychologist related that the Veteran had retired from the National Guard after 20 years of service after he had been diagnosed with PTSD.  The reasons for his retirement were noted to have been duration of service, age and medical (psychiatric problem) problem.  The VA psychologist concluded, after an essentially negative mental status evaluation of the Veteran (aside from restlessness), that the Veteran was better able to manage in a typical work environment as a result of an improvement in his PTSD symptoms.  The VA psychologist noted that although the Veteran might have been deemed unsuitable for continued employment with the National Guard as the result of being undeployable due to a PTSD diagnosis, he was capable of managing a home and his parents' care (i.e., the Veteran took care of his ill father until his death one month prior to the examination, and made home improvements (oversaw installation of a new roof on his parents' home)).  

The May 2011 VA psychologist indicated that the Veteran's back and neck injury and chronic pain might have rendered him unsuitable for employment in construction and/or building maintenance (his prior jobs).  The psychologist specifically concluded that considering the effects of the Veteran's PTSD only (italics added for emphasis), he was able to function well and would likely perform well doing associated tasks, such as generating building materials lists, overseeing the work of others, etc.  While the VA psychologist noted that the Veteran might experience occasional occupational and social impairment due to mild or transient (italics added for emphasis) PTSD symptoms and thereby he would experience decreased work efficiency during a period of significant stress, he was functioning well and managed his symptoms with the aid of medication and distraction.  In fact, the Veteran reported that with his current medications and ongoing abstinence from alcohol he was "'not a hard person to get along with.'"  The VA psychologist noted that the Veteran had relatively improved compared with earlier functioning during the calendar years 2008 and 2009.  Overall, the May 2011 VA clinical psychologist found that given his history of PTSD, a condition that can resolve or go into remission, the Veteran would likely benefit from a work environment that allowed him autonomy to carry out his assigned duties and one that was not hostile.  The VA psychologist estimated that the Veteran was 10 percent occupationally and socially impaired with his current treatment. 


The May 2011 VA psychologist's opinion that the Veteran non-service-connected back and neck disabilities might have rendered him unsuitable for employment in construction and/or building maintenance (his prior jobs) is buttressed by a May 2011 VA ear, nose and throat examiner's opinion.  This opinion was provided after a review of the medical records and physical evaluation of the Veteran.    The VA ENT examiner opined that there was no disability associated with the  Veteran's rhinorrhea and sinusitis that would interfere with his employment.  The VA ENT examiner further concluded that the Veteran had degenerative changes of both knees and back that would limit standing time to less than one (1) hour, and walking to less than one (1) mile, at any given time.  The VA ENT recommended that the Veteran not lift more than 30 pounds, and to avoid repetitive bending and lifting.  The ENT determined that the main barrier to the Veteran's employment was his continued alcohol abuse.  

Parenthetically, the May 2011 VA psychological examiner related that the Veteran's alcohol dependence was in remission.  A January 2012 VA treatment note makes a similar finding.  Put another way, there is nothing to suggest, or support a finding, that the Veteran continues to abuse alcohol.

The VA examiners' unfavorable April and May 2011 opinions are consistent with VA treatment records, dated in 2008 and 2009, reflecting that the Veteran was the primary caregiver for his parents.  These reports also disclose that he had enrolled in a local technical community college, had requested a referral to work therapy and had been found medical cleared to work without any restrictions.  (See VA treatment reports, dated in September and October 2008). 

Evidence in support of the claim includes the Veteran's SSA disability determination records.  In an August 2011 decision, SSA found the Veteran to have been disabled since November 2005 due to primary and secondary diagnoses of disorders of the back and anxiety-related disorders, respectively.  SSA determined that the Veteran had the residual functional capacity for less than a significant range of sedentary work.  Due to the Veteran's severe musculoskeletal disorder with chronic pain and numbness and recurrent sinusitis with headaches, SSA determined that he was unable to tolerate lifting and carrying over 10 pounds on an occasional basis, prolonged standing or walking, and exposure to pulmonary irritant; and, was unable to tolerate a standard eight-hour workday and five-day workweek on a regular and sustained basis.  The SSA concluded that the Veteran's chronic pain and severe mental disorder with chronic symptoms had resulted in the inability to sustain attention and concentration, ability to interact appropriately with others and deal with work stress or changes in the work place in a competitive work setting on a regular and sustained basis.  See August 2011 SSA decision, page 5.  

The Board has considered the SSA records that include findings of a disability since discharge from service.  While such determinations are evidence to be weighed and considered in a Veteran's case on the question of unemployability, the SSA determination is not binding upon VA, as the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372  (1992).  Indeed, the SSA determination of disability is based on both service-connected and non-service-connected disabilities.  For these reasons, the Board places greater weight on the above-cited VA physicians' opinions as they considered only the Veteran's service-connected disabilities in determining his ability to secure gainful employment. 

Other evidence in support of the claim includes a June 2009 report, prepared by L. W., Jr., M.D. reflecting that the Veteran's PTSD has prevented him from any future deployment.  The Board finds this statement to be of minimal probative value with respect to the Veteran's current TDIU claim because it does not contain any opinion that he cannot obtain substantially gainful employment because of his PTSD, only that he is not deployable.  The issue of the Veteran's ability to be deployed is not at issue in this case, but rather whether his service-connected disabilities, such as his PTSD, preclude him from securing substantially gainful employment.  Dr. L. W.'s June 2009 record does not address this issue.  Thus, for these reasons, the Board finds this opinion to be of minimal probative value in deciding the Veteran's claim for TDIU.  


There is also some evidence in the record which suggests that the Veteran's PTSD has affected his employability.  Specifically, VA examiners in July 2011 and February 2012, assigned the Veteran Global Assessment of Functioning (GAF) scores of 50 and 55, respectively.  These scores are indicative of moderate to severe functional impairment.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  Yet, these same examiners also noted that the Veteran was doing well in July 2011.  His mental status evaluations were essentially "normal" with no evidence of any new PTSD symptoms or phenomena.  Id.  The February 2012 VA examiner described the Veteran's PTSD symptoms as "mild" (italics added for emphasis) with evidence of depressed mood, decreased energy and anhedonia.  The Veteran was diagnosed with PTSD and alcohol dependence (July 2011).  (See July 2011 and February 2012 VA treatment reports uploaded to the Veteran's Virtual VA electronic claims file).  

In essence, the VA examiners' clinical findings in July 2011 and February 2012 do not support their respective GAF ratings of 50 and 55.  This finding is also supported by a February 2011 report, prepared by E. S., Ph. D., who found the Veteran' PTSD symptoms to have been effectively managed with medication and that there had not been any significant changes in his psychiatric-related functioning.  (See February 2011 report, prepared by E. S., Ph. D.) 

In view of the foregoing discussion, the Board finds that the preponderance of the evidence of record does not show that the Veteran has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), or that he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected PTSD and sinusitis.  Although the Veteran's educational background and work history in construction and mechanics clearly demonstrate that his vocational experience is in occupations involving the type of manual labor, VA examiners have found that he has not precluded from engaging in employment due to his service-connected PTSD or sinusitis.  On the contrary, the VA psychologist found that given his history of PTSD, a condition that can resolve or go into remission, the Veteran would likely benefit from a work environment that allowed him autonomy to carry out his assigned duties and one that was not hostile.  In support of her conclusion, the VA psychologist pointed to the fact that the Veteran was capable of managing a home and parent's care.  Collectively, all three VA examiners in April and May 2011 found the Veteran's ability to maintain substantially gainful employment hindered by his non-service-connected knee and spine disabilities, not his service-connected PTSD and sinusitis.  

In fact, the Veteran himself indicated that he was not difficult to get along with; thus, intimating that he would be able to work around others in a proper setting.  Reference is also made to the fact that the Veteran's initial claim for TDIU identified his non-service connected neck and back disabilities as the cause of his unemployment.

Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied.  Furthermore, in view of this preceding discussion, the Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b).  The clinical evidence demonstrates that he is objectively deemed to be capable of obtaining and maintaining gainful employment in positions that limit his ability to stand and walk and lift heavy objects due to limitations imposed as a result of his non-service-connected spine and knee disabilities.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the Veteran's assertions that his service-connected disabilities, primarily his PTSD renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to state whether his disabilities preclude him from working.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the VA medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to her service connected disability, the claim of entitlement to TDIU is denied.


ORDER

Entitlement to TDIU is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


